Citation Nr: 1134772	
Decision Date: 09/16/11    Archive Date: 09/23/11	

DOCKET NO.  00-22 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertension as secondary to service-connected disabilities. 

(The issues of the Veteran's entitlement to an initial compensable rating for hemorrhoids and for an initial rating higher than 30 percent for post-traumatic stress disorder are the subject of a separate appellate decision).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from December 1966 to December 1969.  

This case was previously before the Board of Veterans' Appeals (Board) in October 2006 at which time it was remanded in pertinent part for further development.  Since the case was remanded in 2006, the Veteran's principal contention is that his hypertension has been aggravated by his service-connected disabilities, namely PTSD and a gastrointestinal disorder.  This constitutes a new claim and is the reason why the Board is recognizing a secondary service connection claim as a separate issue.  


FINDINGS OF FACT

1.  Service connection for hypertension was denied by prior RO determinations, the most recent of which was entered in February 2000; following notice to the Veteran of the February 2000 denial and his appellate rights, no timely appeal was initiated.  

2.  Received in 2008 was the Veteran's current reopened claim.  

3.  Evidence received since the February 2000 rating decision denying service connection for hypertension does not relate to an unestablished fact necessary to substantiate the claim.  

4.  The competent evidence of record does not relate the Veteran's hypertension on a proximate basis to a service-connected disorder.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen a claim for service connection for hypertension, and the September 1977 and February 2000 decisions remain final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).  

2.  Hypertension was not incurred in or aggravated by active military service, and is not proximately related to a service-connected disorder.  38 U.S.C.A. §§ 1110, 5103(A), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)), imposes obligation on VA in terms of its duties to notify and assist claimants in developing claims for VA benefits.  

VA has met all statutory and regulatory notice and duty to assist provisions.  Various communications of record, including one dated in June 2008, informed him of the information necessary to substantiate the claims on appeal, and of his and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  With regard to claims that have been previously denied, he was told that new and material evidence was needed to reopen a claim.  He was told that new evidence was evidence that was submitted to VA for the first time and material evidence must pertain to the reason the claim was previously denied.  He was also informed that the evidence cannot simply be repetitive or cumulative of the evidence the RO had when the claim was previously denied.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).  In an October 2010 communication he was told that evidence was needed showing that he had hypertension secondary to PTSD and/or surgery for gastroesophageal reflux disease.  

With respect to the duty to assist, service treatment records have been obtained.  VA treatment records have also been obtained, as have identified private medical records.  A VA medical examination is not warranted because, in connection with the claim to reopen, the VCAA explicitly states that, regardless of any assistance provided to the claimant, VA does not have a duty to obtain a medical opinion if the claim is not reopened.  38 U.S.C.A. §§ 5103A(a) (West 2002); 38 C.F.R. § 3.159.  With regard to the claim for secondary service connection, the Board is aware that in McLendon v. Nicholson, 20 Vet. App. 79 (2006), it was indicated VA would provide the Veteran with an examination where the information and evidence of record did not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes an inservice event, injury, or disease, occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which a claimant qualifies, and (3) indicates that the claimed disability may be associated with the inservice event, injury, or disease, or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  However, a review of the evidence in this case reflects no abnormal blood pressure readings during service or for sometime following service discharge and no indication, other than the Veteran's naked assertion, that the claimed disability is associated with the service-connected disability.  

Accordingly, the Board finds that all necessary notification and development action has been accomplished, and therefore, appellate review may proceed without prejudice to the Veteran at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  



New and Material Evidence

As a threshold matter, the Board must determine whether new and material evidence has been submitted to reopen a previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Service connection for hypertension was denied by rating decisions dated in September 1977 and February 2000.  The Veteran did not appeal either decision, and each became final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. § 20.200, 20.202 (2010).  If, however, new and material evidence is received with respect to a claim which has been disallowed, that claim will be reopened, and if so reopened, the claim will be reviewed on a de novo basis.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 27 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In considering whether there is "new and material evidence," all evidence submitted since the last prior final decision must be considered evidence.  

In determining whether evidence is sufficiently new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

In a recent decision, the Court held that the post VCAA version of Section 3.156(a) establishes a low threshold for reopening a claim--one that does not require that the claimant submit a medical opinion to reopen his or her claim.  Rather, it held that if there is  new evidence of current disability in connection with the prior evidence that raises a reasonable possibility of substantiating the claim, the element of nexus could be established by providing a VA examination, which is part of VA's duty to assist.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

In the instant case, service connection was denied by the RO in September 1977.  The evidence available for review included his service treatment records which were without reference to complaints or findings indicative of the presence of hypertension.  Additionally, the evidence included the report of a VA rating examination accorded the Veteran in September 1977.  Findings on examination included abnormal blood pressure readings.  A pertinent diagnosis was made of essential hypertension.  The Veteran was advised to return to his family physician for treatment of the hypertension.  

Other records for review included VA outpatient treatment records and the report of an Agent Orange examination of the Veteran in June 1999.  These records revealed the Veteran had a number of different problems for which he was being treated and evaluated.  Reference was made to his having hypertension and taking medication for it.  This evidence post dates his period of active service by a number of years.  None of the medical evidence for that time frame connects the Veteran's hypertension to his military service. 

Evidence received since the last final decision in 2000 includes additional medical records pertaining to treatment and evaluation of the Veteran for various problems, including hypertension.  None of the records refers to any evidence connecting any current hypertension to the Veteran's active service.  The Veteran himself is not competent to relate the condition of hypertension to problems he states he had in service; such a determination requires medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  There is no supporting competent evidence of record to support the Veteran's naked assertion that he has hypertension at the present time that is related to his military service experiences many years ago.  At his video conference hearing in June 2003, the Veteran testified that he was receiving treatment for hypertension by a VA physician and she was providing medication for the hypertension.  He stated in response to a question as to whether she ever told him about the etiology of his hypertension, "she says, medically, there is no reason why I should have hypertension, cause I don't have cholesterol problems...and she's going to take extensive tests to medically prove the cause for medical condition."  This is not supported by any documentation in the claims file. Medical treatment records from the VA medical facility in El Paso, Texas, are without reference to anyone indicating that any current hypertension is related in any way to the Veteran's active service many years earlier.  Accordingly, the Board finds that new and material evidence has not been presented, and the February 2000 RO decision remains final.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  As the preponderance of the evidence is against a claim, the benefit of the doubt doctrine is not for application.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Secondary Service Connection

Service connection may be established where disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Establishing service connection generally requires medical, or in certain circumstances, lay evidence of (1) a current disability; (2) an inservice incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed inservice disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

If hypertension becomes manifest to a degree of 10 percent or more within one year from date of determination of service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease process during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be established on a secondary basis for a disability that is shown to be proximally due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc)  (Additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

The Veteran has recently contended that his hypertension is directly related to his service-connected PTSD and/or his service-connected gastroesophageal reflux disorder.  

The record shows that service connection is in effect for a number of disabilities, including gastroesophageal reflux disease and PTSD.  A 10 percent rating was assigned for the gastroesophageal reflux disease from March 2002.  The rating was increased to 30 percent, effective September 5, 2007.  A 30 percent rating was assigned for the Veteran's PTSD effective June 16, 2008.  The Board notes that service connection is also in effect for tinnitus, rated as 10 percent disabling, hearing loss of the right ear, rated as noncompensably disabling; and hemorrhoids, rated as noncompensably disabling.  A 60 percent combined disability evaluation has been in effect since June 16, 2008. 

A review of the pertinent evidence of record reveals that the diagnosis of hypertension was made in the medical records prior to the diagnosis of either gastroesophageal reflux disease or PTSD.  The Veteran has submitted no supporting competent evidence to establish aggravation or causation as to this complex medical issue.  The Board acknowledges the sincerity of the Veteran's assertions and the fact that he may opine as to a question of diagnosis and etiology in some circumstances.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, the question of whether hypertension is caused by psychiatric disability, primarily PTSD in this case and/or gastroesophageal reflux disease, is the type of question regarding internal, unobservable medical processes that the Courts have held are not the subject of competent lay testimony.  Jandreau, 492 F.3d at 1376.  Lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (layperson competent to testify to pain and flatness of his feet); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Consequently, the Board finds the statements of the Veteran indicating his belief that he has hypertension that is directly attributable to his service-connected disabilities are not competent and are not supported by the evidence of record.  

As the preponderance of the evidence indicates that the Veteran's current hypertension is not related to his service-connected disabilities, the benefit of the doubt doctrine is not for application, and the claim for service connection for hypertension secondary to service-connected PTSD and/or gastroesophageal reflux disease must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010); Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009). 


ORDER

New and material evidence not having been received, the application to reopen the previously denied claim for service connection for hypertension is denied.  

Service connection for hypertension secondary to service-connected disability is denied.  


	                        ____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


